DETAILED ACTION
Applicant: TORBERT, Henry A. III; PRIOR, Stephen A.; KAVETSKIY, Aleksandr; &YAKUBOVA, Galina N.
Assignee: The United States of America, as represented by The Secretary of Agriculture 
Attorney: Robert Jones (Reg. No.: 53,841)
Filing: Request for Continued Examination filed 21 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Status of Claims
Claims 1-17 are currently pending before the Office, and claims 1-3, 6-7, and 15-16 were previously amended.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 21 March 2022, with respect to claim rejections have been fully considered and are persuasive in that the Applicants have persuasively argued that the claims are non-obvious in view of the cited art, since Cheminet fails to disclose “determining distance from the neutron generator neutron source to the buried target material without the use of Compton cameras and/or an electronic circuit adapted for three-dimensional imaging” and Xu et al. fails to disclose rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art references are:
Cheminet – which discloses a field portable device (100) for performing associated particle imaging (API) techniques (¶¶57-59) including shielding (17) between the neutron source (11), the gamma detectors (14), and Compton cameras (15).  However, Cheminet fails to disclose utilizing the measured time to determine distance from the neutron generator neutron source to the buried target material in the investigated area without the use of Compton cameras and/or an electronic circuit adapted for three-dimensional imaging.

    PNG
    media_image1.png
    469
    1144
    media_image1.png
    Greyscale

Xu et al. – which discloses a downhole tool for measuring formation density (Xu et al.: Fig. 2 formation density 108) utilizing a neutron generator (Fig. 3 neutron generator 52) with an Associated Particle Imaging (API) (¶¶23-25 – API system) particle alpha detector (58) to determine formation density based on alpha particle and gamma ray coincidence (¶31).  However, Xu et al. fails to disclose making measurements of elemental content, it fails to disclose registering/detecting the nucleus-specific gamma rays at a gamma detector, and it fails to disclose utilizing the occurrence nucleus-specific gamma rays to determine distance from the neutron generator neutron source to the buried material.

    PNG
    media_image2.png
    447
    875
    media_image2.png
    Greyscale

Uhm – which discloses a method for determining the location of buried explosive materials (Uhm: Abstract) including a neutron source (22) and a gamma detector (36) including sodium iodine crystals (C.2:L.55-57).  However, Uhm fails to disclose a field-portable device using a neutron generator and an associated alpha particle detector, it fails to disclose emitting a tagged neutron and a corresponding tagged alpha particle, and it fails to disclose measuring alpha-gamma event time distribution spectra and utilizing the measured time to determine distance to buried material.

    PNG
    media_image3.png
    511
    620
    media_image3.png
    Greyscale

Pekarsky (US Pat. 9,012,852) – which discloses an explosives detector (Pekarsky: Fig. 2) including a fast neutron source (211) and fast neutron induced spectrometry technology (C.3:L.30-C.4:L.60) which takes into account nucleus-specific gamma rays (Table 1) for detecting explosives (204) in objects (202) on a conveyor (Fig. 2 conveyor 230).  However, Pekarsky fails to disclose a field-portable device and positioning the device above a buried target material in an investigation area, it fails to disclose detecting and using tagged alpha particles, and it fails to disclose determining distance from the neutron source to the buried target material.

    PNG
    media_image4.png
    597
    576
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a nondestructive method of identifying buried target material, the method including: providing a field portable device using a neutron generator with an associate particle alpha detector; position the device above a buried target material; emitting at least one tagged neutron and a corresponding tagged alpha particle; detecting the tagged alpha particle; using the tagged alpha particle data to determine the corresponding tagged neutron emission time and trajectory; penetrating the target material with the tagged neutron such that an interaction causes an emission of nucleus-specific gamma rays from inelastic neutron scattering; registering/detecting the nucleus-specific gamma rays; recording an alpha-gamma event time; measuring alpha-gamma event time distribution spectra; and utilizing a measured time to determine distance from the neutron generator neutron source to the buried material in an investigation area without the use of .

    PNG
    media_image5.png
    564
    836
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884